                                 IN THE U.S. DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



ALTERRA AMERICA INSURANCE                                                Case No. 3:16-cv-00499-AA
COMPANY, a Delaware corporation,                                           OPINION AND ORDER

                Plaintiff,

        vs.

JAMES W. FOWLER CO. an Oregon
corporation; and NORTHWEST RENTAL
EQUIPMENT, INC., an Oregon corporation,

                Defendants.


AIKEN, District Judge:

        This case arises out of an insurance contract between plaintiff Alterra America Insurance

Company ("Alterra") and defendant James W. Fowler Company ("JWF"). Defendant suffered a

loss of equipment and made a claim pursuant to the contract which was paid in part and denied in

part by plaintiff. Plaintiff filed the present suit seeking declaratory relief that it has satisfied the

terms of the insurance agreement. Defendant filed affirmative defenses and raised counterclaims

against plaintiff for breach of insurance contract, promissory estoppel, reformation, bad faith

claims handling, declaratory judgment, and violations of Washington's Consumer Protection Act




Page I - OPINION AND ORDER
("CPA") and Washington's Insurance Fair Conduct Act ("IFCA"). Plaintiff now moves for

partial summary judgment (doc. 53) on its claim for declaratory judgment that it fulfilled its

obligations under the coverage in effect at the time of the loss. Plaintiff also seeks summary

judgment in its favor regarding defendant's counterclaims for breach of contract, promissory

estoppel, reformation, and declaratory judgment.     Plaintiff also moves for partial summary

judgment (doc. 37) in its favor on three of defendant's counterclaims for bad faith claims

handling as well as the alleged violations of Washington's CPA and IFCA. Defendant has also

filed a cross-motion for summary judgment (doc.55) regarding the choice-of-law on these

counterclaims. For the reasons that follow, Defendant's motion (doc.55) is DENIED and

plaintiffs motions (docs. 37 and 53) are GRANTED.

                                       BACKGROUND

       Defendant JWF is a diversified general contractor that provides heavy civil and tunneling

construction solutions to municipalities, agencies, and private owners across North America. 1

Defendant is incorporated in Oregon and is registered to do business in Washington, Hawaii,

Oregon, California, and North Dakota, among other states.

       Plaintiff is incorporated in Delaware and has its principal place of business in Virginia.

Plaintiff sole agent in Washington was Parker Smith & Peek ("PS&F"), an insurance producer

and defendant's insurance broker. PS&F is incorporated and has its principal place of business

in Washington. At all relevant times in this case PS&F's office was in Washington.

       To insure its equipment from damage or loss, JWF purchased contractor's equipment

insurance coverage from plaintiff through PS&F and paid its premiums to PS&F. Thus, plaintiff

has provided contractor's equipment coverage to JWF since 2011. Kathy Bare was the primary


       1
        Defendant, Northwest Rental Equipment, was a named insured under the insurance
coverage at issue and is owned by the ownership group as defendant JWF.


Page 2 - OPINION AND ORDER
contact at PS&F for both JWF and Alterra. JWF renewed its contractor's equipment coverage

with Alterra each year from 2012 through 2015 through PS&F.

       In August 2013, defendant entered into a contract with the North Dakota State Water

Commission to construct approximately 2,800 lineal feet of pipeline under Lake Sakakawea near

Beulah, North Dakota. The project called for lake water to be pumped from the bottom of the

Lake Sakakawea, piped to the shore, and screened by a water treatment plant operated by the

North Dakota State Water Commission. The treated water would then be used to supply potable

water for both domestic and livestock use in Southwest North Dakota.

       In August 2015, PS&F sent a letter to JWF starting the renewal process for the 2015-

2016 policy period effective November 1, 2015 to November 1, 2016. In October 2015, JWF

prepared to renew its insurance. It updated and revised its original Equipment Schedule, listing

the machinery, equipment, and tools that it wanted to insure under the next policy.        JWF

provided that Revised Equipment Schedule to PS&F, which in turn provided it to Alterra on

October 16, 2015.

       On or about October 28, 2015, Alterra issued a renewal binder to JWF for commercial

output insurance coverage effective during the November 1, 2015 to November 1, 2016 coverage

period. The renewal binder contained the Revised Equipment Schedule submitted by JWF on

October 16, 2015, identifying the individual items of contractors' equipment covered and their

respective limits. According to the Renewal Binder, the Contractors Equipment coverage was

subject to limits of$9,306,134.

       While working on the North Dakota Project, JWF employed a Micro-Tunnel Boring

Machine ("MTBM") and other related equipment to tunnel horizontally under the lake in order to

install an underground intake pipeline. Early on November 1, 2015, the frrst day of the policy,




Page 3 - OPINION AND ORDER
while defendant was working on project, the tunnel caved in and caused a total loss of some of

JWF's equipment. JWF made a claim under the policy seeking to recover for the lost equipment.

       Twelve days later, on November 13, 2015, JWF submitted to Alterra, through PS&F, a

Revised Equipment Schedule with deletions and additions of various equipment, revisions of the

stated equipment values, and other modifications. Some of the added equipment to be covered

by the policy included the equipment lost in the North Dakota cave-in. One such item that was

listed on the November 13, 2015 Equipment Schedule-that was previously unlisted-was an

"Umbilical system" with a reported value of $2,926,300. The umbilical system was comprised

of a collection of equipment put together to create one line-time for the November 13, 2015

Revised Equipment Schedule. Some of the equipment in the system had been included in the

October 16, 2016 Revised Equipment Schedule.

       From January to March, 2016, Alterra issued payments to JWF for items listed on the

October 16, 2015 Amended Equipment Schedule, including a payments for five components of

the umbilical system which were listed in that Amended Equipment Schedule, for a total amount

of $2,255, 134. However, the remaining amount associated with the umbilical system as listed in

the November 13, 2016 Revised Equipment Schedule was not reimbursed to JWF, on the basis

that it was not included in the October 16, 2015 Revised Equipment Schedule. Id

       Plaintiff then filed the present action on March 24, 2016 before this Court seeking a

declaratory judgment that it had no duty to indemnify JWF for the loss of any equipment not

included in the October 16, 2015 Revised Equipment Schedule. The parties have filed several

motions for the Court's consideration.   The parties have filed Cross-Motions for Surmnary

Judgment (doc. 37 and 55) on whether Oregon or Washington law applies to defendants'




Page 4 - OPINION AND ORDER
counterclaims. Plaintiff has also filed a Motion for Partial Summary Judgment (doc. 53) on its

declaratory relief claims, as well as defendants' counterclaims. I address each motion in tum.

                                      LEGAL STANDARD

       Summary judgment is appropriate if "there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A fact is

material if it "is relevant to an element of a claim or defense and [its] existence might affect the

outcome of the suit." T. W Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d 626, 630

(9th Cir. 1987). A dispute is genuine "if the evidence is such that a reasonable jury could return

a verdict for the nonrnoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Special rules of construction apply when evaluating a summary judgment motion: (1) all

reasonable doubts as to the existence of genuine issues of material fact should be resolved

against the moving party; and (2) all inferences to be drawn from the underlying facts must be

viewed in the light most favorable to the nonrnoving party.        T. W E/ec., 809 F.2d at 630.

"Summary judgment is inappropriate if reasonable jurors, drawing all inferences in favor of the

nonmoving patty, could return a verdict in the nonrnoving party's favor." Diaz v. Eagle Produce

Ltd. P'ship, 521F.3d1201, 1207 (9th Cir. 2008).

       When cross-motions for summary judgment are presented, the court must "review the

evidence properly submitted in support of [each] motion to determine whether it present[ s] a

disputed issue of material fact[.]" Fair Haus. Council of Riverside Cty., Inc. v. Riverside Two,

249 F.3d 1132, 1135 (9th Cir. 2001). The court must evaluate each motion independently on its

own merits. Id. at 1136.

       The interpretation of an insurance policy is a matter of law. Emp 'rs Ins. of Wausau v.

Tektronix, Inc., 156 P.3d 105, 116 (Or. Ct. App. 2007). The court's objective in construing an




Page 5 - OPINION AND ORDER
insurance contract is to determine the intent of the parties. Hoffinan Constr. Co. of Alaska v.

Fred S. James & Co., 836 P.2d 703, 706 (Or. 1992). To make that determination, the court uses

a three-step process. Id. at 706-07.    The first step is to examine the text of the policy to

determine whether it is ambiguous, that is, whether it is susceptible to more than one plausible

interpretation. Tualatin Valley Haus. v. Truck Ins. Exch., 144 P.3d 991, 993 (Or. Ct. App. 2006).

The court will apply any definitions that are supplied by the policy itself and will otherwise

presume that words have their plain, ordinary meanings. Id. If a term has only one plausible

interpretation, it is interpreted in accordance with that unambiguous meaning. Andres v. Am.

Standard Ins. Co., 134 P.3d 1061, 1063 (citing Hoffinan, 836 P.2d at 706). If the wording of the

policy is susceptible to more than one plausible interpretation, the court must examine the

disputed terms in the context of the policy as a whole. Id. As a last resort, the courts resolves

ambiguity by construing the tern against the drafter-generally, the insurance company.

Hoffinan, 836 P.2d at 706-07. In the context of insurance contracts, courts determine plain

meaning from the perspective of a reasonable insured. Id.

       The insured bears the initial burden of proving that a loss is covered under an insurance

policy, while the insurer bears the burden of proving that a loss is excluded from coverage.

Wausau, 156 P.3d at 119. It is also the insured's burden to establish that a claim is within an

exception to an exclusion. Id at 121-22.

                                           DISCUSSION

I.     Choice ofLaw Dispute

       The parties contest whether Oregon or Washington law governs defendants'

counterclaims. I find that Oregon law, not Washington law, applies to defendants' counter

claims in this case. Thus, defendants' counter claims for bad faith claims handling as well as




Page 6 - OPINION AND ORDER
violations of Washington's CPA and IFCA are not actionable under Oregon law, and those

claims must be dismissed.

           Because JWF and Alterra are citizens of different states and the amount in controversy

exceeds $75,000, the United States District Court for the District of Oregon has diversity

jurisdiction over this case pursuant to 28 U.S.C § 1332. Additionally, under 28 U.S.C § 1391,

venue is proper because defendant JWF is a citizen of the Oregon and has its principal place of

business in this District.

           A federal court sitting in diversity uses the choice of law rules of the forum state in which

it sits.    Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Under Oregon's

common law, the first step is to determine whether there is a material difference between the

substantive law of the states whose law may apply. Angelini v. Delaney, 156 Or. App. 293, 300

(1998). If there is no material difference, Oregon law applies. Powell v. System Transp., Inc., 83

F. Supp. 3d 1016, 1022 (D. Or. 2015), citing Waller v. Auto-Owners Ins. Co., 174 Or. App. 471,

475 (2001). When there is a material difference, the court proceeds with Oregon's choice of law

rules. Id. at 1022-23.

           Or. Rev. Stat. § 15.440 outlines Oregon's choice of law analysis for non-contractual

claims between injured persons and the person whose conduct caused the injury. Section (2) of

the statute provides:

           [i]f the injured person and the person whose conduct caused the injury were domiciled in
           the same state, the law of that state governs .... persons domiciled in different states shall
           be treated as if domiciled in the same state to the extent that laws of those states on the
           disputed issues would produce the same outcome."

Or. Rev. Stat. 15.440(2)(a-b).

           The statute further notes that if the injurious conduct occurred in one state and the

resulting injury in another state, then the law of the state of conduct governs. Or. Rev. Stat. §



Page 7 - OPINION AND ORDER
15.440(3)(c) Alternately, the state where the injury occurred governs if "the activities of the

person whose conduct caused the injury were such as to make foreseeable the occurrence of

injury in that state; ancf' ... "[t]he injured person formally requests the application of that state's

law by a pleading or amended pleading." Or. Rev. Stat.§ 15.440(3)(c)(a)-(b). The statute carves

out a narrow exception under § 4, whereby a party may apply the law of a state outside of that

state designated under sections (2) and (3) if the application of that state's law is "substantially

more appropriate."

       Additionally, Oregon courts rely on the principles set forth in the general and residual

approach of Or. Rev. Stat. § 15.445 to determine whether another state's law is substantially

more appropriate.    Under the residual approach outlined in § 15.445, a court considers the

following factors:

       (1) Identifying the states that have a relevant contact with the dispute, such as the place of
       the injurious conduct, the place of the resulting injury, the domicile, habitual residence or
       pertinent place of business of each person, or the place in which the relationship between
       the parties was centered;

       (2) Identifying the policies embodied in the laws of these states on the disputed issues;
       and

       (3) Evaluating the relative strength and pertinence of these policies with due regard to:

               (a) The policies of encouraging responsible conduct, deterring injurious conduct
               and providing adequate remedies for the conduct; and

               (b) The needs and policies of the interstate and international systems, including
               the policy of minimizing adverse effects on strongly held policies of other states.

       Here, applying Washington law to the present case is not substantially more appropriate

than applying Oregon law.       The claim was brought by a non-Washington residents against

another non-Washington resident.       JWF is domiciled in Oregon, and Alterra is domiciled in

Virginia. The claim concerns conduct that took place outside of Washington, and it concerns an




Page 8 - OPINION AND ORDER
alleged injury outside of Washington. As a matter of law, there is nothing injurious to

Washington's public interest that would persuade the court to apply Washington law.

Additionally, the private interests factors involved do not make litigating the matter in

Washington substantially more appropriate than litigating the matter in Oregon.

       The states with relevant contacts to this dispute are Oregon and Virginia. Oregon is

where JWF is domiciled, where JWF's place of business is located, where it will suffer any

resulting injury if it does not receive insurance benefits, and where JWF often communicated

about the claim directly with Alterra. Virginia, Alterra's principal place of business, is where the

claim decisions were made.       Washington's contacts related to JWF's claim are minimal,

weakening the contention that Washington law is substantially more appropriate to resolve the

disputed issues than Oregon law. Regarding public policy interests, "Oregon has a substantial

interest in adjudicating disputes involving Oregon residents." Exp. Global Metals, Inc. v.

Memking Recycling Group, LLC, 2013 U.S. Dist. LEXIS 154379, *14 (D. Or. Sept. 26, 2016).

       In this case, I hold that the Court must apply the law of the forum state in which it sits,

Oregon. Moreover, Oregon law, not Washington law, applies to defendants' counter claims for

bad faith claims handling and violations of the Washington's CPA and the IFCA. As Oregon

law does not recognize the three claims in question, they are dismissed.

II.    Plaintiff's Claim for Declaratory Relief

       Next, I turn to defendant Motion for Partial Summary Judgment on its claim for

declaratory relief. I hold that there was no coverage for the equipment, including parts of the

"Umbilical" system, lost as a result of the November 1, 2015, North Dakota Project tunnel

collapse which was not included in the October 16, 2015 Revised Equipment Schedule ..




Page 9 - OPINION AND ORDER
       Or. Rev. Stat. § 15.360 provides that the rights and duties of parties to an insurance

contract are governed by the "most appropriate" state law for resolution of the issue. At issue

here is an insurance policy issued with Oregon Amendatory Endorsements, covering Oregon

property, issued to an Oregon c01poration with its principal place of business in Oregon.

Therefore, Oregon law applies.

       The interpretation of an insurance policy's terms is a question of law that must be

decided by the court. St. Paul Fire & Marine Ins. Co. v. McCormick & Baxter Creosoting Co.,

324 Or. 184, 192 (1996). "The primary and governing rule of the construction of insurance

contracts is to ascertain the intention of the parties." Hoffman Constr. Co. v. Fred S. James &

Co., 313 Or.464, 469 (1992), quoting Totten v. New York Life Ins. Co., 298 Or. 765, 770 (1985).

The intention of the parties is determined by the reviewing terms and conditions set forth in the

insurance policy. Id.

       Oregon courts follow a series of analytical steps to interpret disputed policy provisions.

Id. at 474-75.   First, the court examines the wording of the policy and applies the policy

definitions and the plain, ordinary meanings for the terms within the policy. Id. Next, if more

than one construction is plausible, then the court scrutinizes the ambiguous term "in light of the

context in which it is used and in light of the other provisions of the policy." Id. If only one

interpretation of the provision is reasonable, that interpretation controls. Id. Alternatively, if

more than one purported interpretation is reasonable, then the term must be interpreted against

the drafter of the language. Id. at 470; see also Travelers Indem. Co. v. United States, 543 F.2d

71, 74 (9th Cir. 1976) (maxim of inte1pretation against insurer does not apply when insured

provides language).     Oregon courts do not consider extrinsic evidence when interpreting

insurance policy language. Rhiner v. Red Shield Ins. Co., 228 Or. App. 588, 593 (2009).        To




Page 10 - OPINION AND ORDER
Oregon courts, the interpretation of an insurance policy is a "question of law that is confined to

the four comers of the policy without regard to extrinsic evidence." Id; see also In re Helicopter

Crash Near Weaverville, 714 F. Supp. 2d 1098 (D. Or.2010).

        Oregon's rules of interpretation apply to binders. Or. Rev. Stat. § 742.016. "Except as

provided in ORS 742.043, every contract of insurance shall be construed according to the terms

and conditions of the policy." Id. A binder2 is temporary insurance contract "until such time as

issuance of pe1manent insurance is approved or disapproved or some other temporary

impediment is removed." United Pac. Ins. Co. v. Truck Ins. Exch., 273 Or. 283, 289-90 (1975).

Oregon courts also rely on Black's Law Dictionary 161 (7th ed. 1999), which defines binder as

"an insurer's memorandum giving the insured temporary coverage while the application for an

insurance policy is being processed or while the formal policy is being prepared." Baylor v.

Continental Cas. Co., 190 Or. App. 25, 33 (2003). Binders may be made orally or in writing

and, while they do not need to contain all necessary elements of an insurance contract, they must

include sufficient information to determine the coverage which the parties are contracting for.

Id. at 290. (internal citations omitted.)

        Lastly, "[w]hen a written instrument refers in specific terms to another writing as

containing part of the agreement, the other writing is itself part of the contract between the


        2
            Or. Rev. Stat. § 742.043 provides that :

        (1) Binders or other contracts for temporary insurance may be made orally or in
        writing, and shall be deemed to include all the usual te1ms of the policy as to
        which the binder was given together with such applicable endorsements as are
        designated in the binder, except as superseded by the clear and express terms of
        the binder.
        (2) Except as provided in subsection (3) of this section and ORS746.195, within
        90 days after issue of a binder a policy shall be issued in lieu thereof, including
        within its terms the identical insurance bound under the binder and the premium
        therefor.



Page 11 - OPINION AND ORDER
parties." Snow Mountain Pine v. Tecton Laminates Corp., 126 Or. App. 523, 528-29 (1994),

(quoting Weber v. Anspach, 256 Or 479, 483 (1970)).

          Here, the loss of defendants' umbilical system is not covered by the terms of the Renewal

Binder.     The Renewal Binder at issue is unambiguous.        Under its plain terms, Contractors

Equipment coverage is subject to a limit of $9,306, 134, per the schedule dated October 16, 2015.

This language has one reasonable meaning-the Contractors Equipment coverage is limited to

the equipment on the October 16, 2015 Revised Equipment Schedule. The Renewal Binder

specifically references to the October 16, 2015 Revised Schedule. That schedule is, therefore,

part of the Renewal Binder and limits the amount of coverage available to JWF for each item of

equipment. Alternate interpretations of the Renewal Binder are not plausible. There is only one

equipment schedule dated October 16, 2015, and the Scheduled Equipment limit in the Renewal

Binder of$9,306,134 matches the values on the October 16, 2015 Revised Equipment Schedule.

The Contractors Equipment coverage set forth in the Renewal Binder is subject to the October

16, 2015 Revised Equipment Schedule. Thus, the Renewal Binder should be enforced as written.

          Defendant argues that the record shows that the parties manifested their intent to insure

all equipment being used on the Nmih Dakota Project starting on November, 1 2015. Moreover,

JWF points to emails contemporaneous to the issuance of the renewal binder which it argues

shows that the parties agreed to revise the Equipment Schedule in future.

          Indeed, on October 23, 2015, prior to the issuance of the Renewal binder, Kathy Bare of

PS&F had a meeting with JWF to discuss contractor's equipment coverage. At that meeting,

JWF raised the concerns that the equipment schedule may be incomplete and may have low

values. At the meeting, PS&F and JWF also discussed whether the scheduled equipment values




Page 12 - OPINION AND ORDER
would be the limit of insurance for a single piece of equipment or whether the overall scheduled

equipment value would control.

       In an October 28, 2015 email to Bare, Philip Nelson, Vice President for Underwriting for

Alterra, wrote, "[w]e will issue a new policy this year and your new number is on the binder.

Also, we'll adjust accordingly after they have had had an opportunity to review their equipment

schedule and values." Butler Deel., Ex. I. Nelson also noted in deposition that there would be

some expected changes in values once JWF submitted a new equipment schedule.

       Defendant argues that these statements and other are part of the insurance agreement

itself. However, plaintiff persuasively argues that this was at best an agreement to negotiate a

new contract in future, rather than an unqualified agreement to cover all equipment

communicated at a future date from the date of the binder's inception. There was no agreement

as to what else was to be covered or the premiums to be paid, or any allusions in the binder itself

to an agreement to receive a new schedule. I am bound to give effect to the terms of the renewal

binder and "not to insert what has been omitted, or to omit what has been inserted" in construing

the agreement. Or. Rev. Stat. § 42.230. The binder itself does not reference a forthcoming

revised schedule, rather it only references the October 16, 2016 Revised Equipment Schedule.

Therefore, on November 1, 2015, coverage only existed for the equipment listed in the October

16, 2016 schedule. Plaintiff is entitled to summary judgment in its favor regarding its claim for

declaratory judgment. 3




       3
          Plaintiff also argues that defendant interpretation of the contract would negate the
nature of fortuitous risk under Oregon law, as it would require plaintiff to insure equipment that
the insured already knew was destroyed. I need not address the argument as I have already held
that the terms of the renewal binder created coverage only for equipment listed in the October
16, 2015 Revised Equipment Schedule.


Page 13 - OPINION AND ORDER
        Plaintiff also moves for summary judgment on plaintiff counterclaims for breach of

contract, promissory estoppel, reformation, and declaratory judgment. My consideration of these

claims turns heavily on my ruling granting summary judgment on plaintiffs declaratory

judgment claim. I briefly address each issue in tum.

        Plaintiff is entitled summary on defendant's counterclaim for breach of contract. I have

held that express terms of the Renewal Binder governed coverage for the loss. It is not disputed

that plaintiff made payments pursuant to October 16, 2015 Revised Equipment Schedule

referenced in the Renewal Binder. Moreover plaintiff repaid any unearned premiums, and it did

not violate any terms of the renewal binder dealing with claims handling.

       Likewise defendant's counter claims for promissory estoppel should also be dismissed.

Promissory estoppel is not a separate cause of action, even though a party may plead it

separately. Glob. Exec. Mgmt. Sols., Inc. v. Int'/ Bus. Machines Corp., 260 F. Supp. 3d 1345,

1381 (D. Or. 2017) (citing Kraft v. Arden, 2008 WL 4866182, at *10 & n.4 (D. Or. Nov. 7,

2008)). Instead it "'is a subset of and a theory of recovery in breach of contract

actions."' Id. (quoting Neiss v. Ehlers, 135 Or.App. 218, 227-28, 899 P.2d 700, 706 (1995)).

While a theory of recovery in such claims, "[p]romissory estoppel does not apply when a valid

contract exists." Id.   Here, the Renewal Binder was valid and unambiguous, and it did not

contain any terms alluding to the receipt of future Revised Equipment Schedules. By the terms

ofthsi contract at the time of the loss, the only equipment to be covered was listed in the October

16, 2015 Revised Equipment Schedule. Thus, plaintiff is entitled to summary judgment on this

counterclaim as well.

       Plaintiff is also entitled to summary judgment on defendant's counterclaims for

reformation. There is no evidence outside of the October 16, 2015 Revised Equipment Schedule




Page 14 - OPINION AND ORDER
that the parties agreed on what additional equipment, if any, would be insured under the policy or

the amount of insurance on such equipment or the premiums to be paid. Moreover there is no

evidence that Alterra ever agreed that the any later Revised Schedules would be effective as of

the inception date of the agreement. Apart from the Renewal Binder, itself, there is evidence of a

prior agreement to which the policy could be reformed. Thus, plaintiff is entitled to summary

judgment on this counterclaim as well.

        Finally, defendant's counterclaim for declaratory relief asks for inter alia a declaration

that the November 12, 2015 Revised Equipment Schedule governs the November 1, 2015 loss

and that Alterra is in breach of the insurance policy and it's good faith obligations. I have

already held that the Renewal Binder is unambiguous and limits the Contractors Equipment

coverage to the October 16, 2015 Revised Equipment Schedule. Thus, summary judgment on

this counter claim is granted in favor of plaintiff.

II I

Ill

I II

I II

I II

I II

I II

I II

I II

II I

II I




Page 15 - OPINION AND ORDER
                                           CONCLUSION

       For the reasons set for the herein, plaintiffs Motion for Partial Sunnnary Judgment (doc.

37) is GRANTED and defendant's Cross Motion for Sunnnary Judgment (doc. 53) is DENIED.

Plaintiffs Motion for Partial Sunnnary (doc. 53) regarding its declaratory relief claim is

GRANTED. Plaintiffs motion for Protective Order (doc. 44) is DENIED. The Motion for

Extension of discovery and PTO deadlines is GRANTED in part and DENIED in part to the

extent that parties still require any additional time to complete any remaining discovery or

engage in additional motion practice. 4 The parties shall file a Joint Status Report no later than 21

days from this order outlining any issues including proposed scheduling orders for the Court's

consideration.

       IT IS SO ORDERED.


       "'lul""'     30• ' "   ol'Scp•f1:: °'-t.....J
                                              Ann Aiken
                                          U.S. District Judge




       4
           A pretrial order has already been filed. (doc. 71)


Page 16 - OPINION AND ORDER
